Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “…and that is larger than the synthetic training dataset…” and “…the neural network is less than a training time…” in claims 1, 12 and 18 and “is several orders of magnitude smaller than the” in claims 3, 14 and 19 is a relative term which renders the claim indefinite. The term “is larger than, is less than, several orders of magnitude smaller than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 10, 11, 13 – 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milazzo et al (US 20200186569), hereafter Mil and Stapleton et al (US 10045218), hereafter Stap.
Claim 1: Mil teaches a computer system, comprising: a computation device; memory configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer system to perform one or more operations comprising (Fig. 4): receiving information specifying or associated with a new attack vector corresponding to fake audio content; ([0020] the cognitive computing system performs cognitive processing of one or more corpora of natural language documents such as any media, messaging applications and/or services, etc., or any other source of cyber security knowledge regarding newly discovered threats or threat patterns);
([0008] ingesting, by a cognitive computing system of the security rules management system, natural language content from one or more corpora of natural language content describing features of security attacks, and security event log data from a monitored computing environment, [024] a new entry is added to the security event history trend database. With the security event history trend database, the attack characteristics are used to identify potential security threats even in the case where an indicator of compromise (IoC) is not specifically identified in the ingested data by the cognitive computing device);
accessing a predetermined neural network configured to classify real audio content and fake audio content, ([0027, 76] a machine learning model implemented as a neural network, the SIEM IoC inspection subsystem's machine learning model learns patterns of information indicative of an actual threat and of a normal operation and evaluates input to generate the output of the cognitive computing system are in fact associated with an actual attack or threat, or are instead associated with normal operation);
and training a neural network based at least in part on the [synthetic] training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network, ([0071] the cognitive computing system, ingests and processes, via cognitive computing operations based on machine learning, one or more corpora of natural language and structured content present in the external input to identify portions of content, [0024] that matches the particular combination of attack characteristics identified, then a weighting value is increased to reflect the increased frequency of seeing that particular combination of attack characteristics);
Mil is silent on wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
But analogous art Stap teaches wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; (C3L55-58: training data represents a large dataset describing many thousands of call records, includes actual call records, synthetic call records, or a combination thereof; C5L61-66: similar approach for a fast outlier detection algorithm for large distributed data with mixed-type attributes, named ODMAD, where (C8L15-18) data points according to a user-specified low support parameter are first identified and removed from the training set);
and wherein a training time for training the neural network is less than a training time for training the predetermined neural network. (C5L23-32: algorithms use a k-nearest neighbors (kNN) framework algorithm operate in quadratic time; proposed approaches that operate in sub-quadratic or approximately linear time);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset that excluded a specific dataset as taught by Stap so that increases the computational efficiency of the algorithm without sacrificing performance (C6L41-42).
Claim 12: Mil teaches a non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium configured to store program instructions that, when executed by the computer system, causes the computer system to perform one or more operations comprising (Fig. 4): receiving information specifying or associated with a new attack vector corresponding to fake audio content; generating a synthetic training dataset based at least in part on the new attack vector, wherein the synthetic training dataset comprises synthetic audio content; accessing a predetermined neural network configured to classify real audio content and fake audio content, and training a neural network based at least in part on the synthetic training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network, ([0020] the cognitive computing system performs cognitive processing of one or more corpora of natural language documents such as any media, messaging applications and/or services, etc., or any other source of cyber security knowledge regarding newly discovered threats or threat patterns; [0008] ingesting, by a cognitive computing system of the security rules management system, natural language content from one or more corpora of natural language content describing features of security attacks, and security event log data from a monitored computing environment, [024] a new entry is added to the security event history trend database. With the security event history trend database, the attack characteristics are used to identify potential security threats even in the case where an indicator of compromise (IoC) is not specifically identified in the ingested data by the cognitive computing device; [0027, 76] a machine learning model implemented as a neural network, the SIEM IoC inspection subsystem's machine learning model learns patterns of information indicative of an actual threat and of a normal operation and evaluates input to generate the output of the cognitive computing system are in fact associated with an actual attack or threat, or are instead associated with normal operation; [0071] the cognitive computing system, ingests and processes, via cognitive computing operations based on machine learning, one or more corpora of natural language and structured content present in the external input to identify portions of content, [0024] that matches the particular combination of attack characteristics identified, then a weighting value is increased to reflect the increased frequency of seeing that particular combination of attack characteristics).
Mil is silent on wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
But analogous art Stap teaches wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; and wherein a training time for training the neural network is less than a training time for training the predetermined neural network. (C3L55-58: training data represents a large dataset describing many thousands of call records, includes actual call records, synthetic call records, or a combination thereof; C5L61-66: similar approach for a fast outlier detection algorithm for large distributed data with mixed-type attributes, named ODMAD, where (C8L15-18) data points according to a user-specified low support parameter are first identified and removed from the training set; C5L23-32: algorithms use a k-nearest neighbors (kNN) framework algorithm operate in quadratic time; proposed approaches that operate in sub-quadratic or approximately linear time);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset that excluded a specific dataset as taught by Stap so that increases the computational efficiency of the algorithm without sacrificing performance (C6L41-42).
Claim 18: Mil teaches a method for training a neural network, wherein the method comprises: by a computer system (Fig. 4): receiving information specifying or associated with a new attack vector corresponding to fake audio content; generating a synthetic training dataset based at least in part on the new attack vector, wherein the synthetic training dataset comprises synthetic audio content; accessing a predetermined neural network configured to classify real audio content and fake audio content, and training the neural network based at least in part on the synthetic training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network. ([0020] the cognitive computing system performs cognitive processing of one or more corpora of natural language documents such as any media, messaging applications and/or services, etc., or any other source of cyber security knowledge regarding newly discovered threats or threat patterns; [0008] ingesting, by a cognitive computing system of the security rules management system, natural language content from one or more corpora of natural language content describing features of security attacks, and security event log data from a monitored computing environment, [024] a new entry is added to the security event history trend database. With the security event history trend database, the attack characteristics are used to identify potential security threats even in the case where an indicator of compromise (IoC) is not specifically identified in the ingested data by the cognitive computing device; [0027, 76] a machine learning model implemented as a neural network, the SIEM IoC inspection subsystem's machine learning model learns patterns of information indicative of an actual threat and of a normal operation and evaluates input to generate the output of the cognitive computing system are in fact associated with an actual attack or threat, or are instead associated with normal operation; [0071] the cognitive computing system, ingests and processes, via cognitive computing operations based on machine learning, one or more corpora of natural language and structured content present in the external input to identify portions of content, [0024] that matches the particular combination of attack characteristics identified, then a weighting value is increased to reflect the increased frequency of seeing that particular combination of attack characteristics).
Mil is silent on wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
But analogous art Stap teaches wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that is larger than the synthetic training dataset; and wherein a training time for training the neural network is less than a training time for training the predetermined neural network. (C3L55-58: training data represents a large dataset describing many thousands of call records, includes actual call records, synthetic call records, or a combination thereof; C5L61-66: similar approach for a fast outlier detection algorithm for large distributed data with mixed-type attributes, named ODMAD, where (C8L15-18) data points according to a user-specified low support parameter are first identified and removed from the training set; C5L23-32: algorithms use a k-nearest neighbors (kNN) framework algorithm operate in quadratic time; proposed approaches that operate in sub-quadratic or approximately linear time);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset that excluded a specific dataset as taught by Stap so that increases the computational efficiency of the algorithm without sacrificing performance (C6L41-42).
Claim 2: the combination of Mil and Stap teaches the computer system of claim 1, wherein receiving the information specifying or associated with the new attack vector comprises identifying the new attack vector based at least in part on one or more instances of the fake audio content. (Mil: [0020, 26] identify from one or more corpora of natural language and/or structured content, indicators of compromise (IOCs) that specify features indicative of possible threats to a computing resource and generates an IoC vector output that comprises vector slots having attack characteristics for any identified attacks).
Claim 3: the combination of Mil and Stap teaches the computer system of claim 1, wherein the synthetic training dataset is several orders of magnitude smaller than the second training dataset. (Stap: C17L58-64: a plurality of possible categorical itemsets D, the categorical itemsets Dg as only including each categorical itemset d that: (1) includes all of the one or more mandatory categorical features; and (2) has a number of categorical values that satisfies a maximum length parameter).
C6L41-42).
Claim 4: the combination of Mil and Stap teaches the computer system of claim 1, wherein the second training dataset corresponds to a set of known attack vectors corresponding to second fake audio content. (Mil: [0020] the cognitive computing system performs cognitive processing of one or more corpora of natural language documents… regarding known or newly discovered threats or threat patterns).
Claim 5: the combination of Mil and Stap teaches the computer system of claim 1, wherein the second training dataset comprises second synthetic audio content. (Stap: C3L57-58: Training data includes actual call records, synthetic call records, or a combination thereof).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset comprising another dataset as taught by Stap so that increases the computational efficiency of the algorithm without sacrificing performance (C6L41-42).
Claim 6: the combination of Mil and Stap teaches the computer system of claim 1, wherein the synthetic training dataset is generated using another neural network. (Stap: C3L36-37: sample call data 24 represents live or almost live call data generated (C5L48-49) identifies anomalies as points that are easily "isolated" using randomly generated binary decision trees).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset C6L41-42).
Claim 10: the combination of Mil and Stap teaches the computer system of claim 1, wherein the one or more operations comprise: assessing additional audio content using the neural network; and selectively performing a remedial action based at least in part on the assessment. (Mil: [0024] security event history trend database is used to recognize attack characteristics that have been seen before with previously identified security threats and stores identifiers of associated actions taken in response to these potential attacks and based on match, a weighting value associated with that entry is increased to reflect the increased frequency of seeing that particular combination of attack characteristics).
Claim 11: the combination of Mil and Stap teaches the computer system of claim 10, wherein the remedial action comprises one of: providing a warning associated with the additional audio content; providing a recommendation associated with the additional audio content; or filtering at least a portion of the additional audio content. (Mil: [0002] responsive actions may take many different forms, such as generating alert notifications, inhibiting operation of particular computer components, or the like).
Claim 13: the combination of Mil and Stap teaches the computer-readable storage medium of claim 12, wherein receiving the information specifying or associated with the new attack vector comprises identifying the new attack vector based at least in part on one or more instances of the fake audio content. (Mil: [0020, 26] identify from one or more corpora of natural language and/or structured content, indicators of compromise (IOCs) that specify features indicative of possible threats to a computing resource and generates an IoC vector output that comprises vector slots having attack characteristics for any identified attacks).
Claim 14: the combination of Mil and Stap teaches the computer-readable storage medium of claim 12, wherein the synthetic training dataset is several orders of magnitude smaller than the second training dataset. (Stap: C17L58-64: a plurality of possible categorical itemsets D, the categorical itemsets Dg as only including each categorical itemset d that: (1) includes all of the one or more mandatory categorical features; and (2) has a number of categorical values that satisfies a maximum length parameter).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mil to include the idea of using dataset smaller than another dataset as taught by Stap so that increases the computational efficiency of the algorithm without sacrificing performance (C6L41-42).
Claim 15: the combination of Mil and Stap teaches the computer-readable storage medium of claim 12, wherein the second training dataset corresponds to a set of known attack vectors corresponding to second fake audio content. (Mil: [0020] the cognitive computing system performs cognitive processing of one or more corpora of natural language documents… regarding known or newly discovered threats or threat patterns).
Claim 17: the combination of Mil and Stap teaches the computer-readable storage medium of claim 12, wherein the one or more operations comprise: assessing additional audio content using the neural network; and selectively performing a remedial action based at least in part on the assessment. (Mil: [0024] security event history trend database is used to recognize attack characteristics that have been seen before with previously identified security threats and stores identifiers of associated actions taken in response to these potential attacks and based on match, a weighting value associated with that entry is increased to reflect the increased frequency of seeing that particular combination of attack characteristics).
Claim 19: the combination of Mil and Stap teaches the method of claim 18, wherein the synthetic training dataset is several orders of magnitude smaller than the second training dataset. (Mil: [0020, 26] identify from one or more corpora of natural language and/or structured content, indicators of compromise (IOCs) that specify features indicative of possible threats to a computing resource and generates an IoC vector output that comprises vector slots having attack characteristics for any identified attacks).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mil and Stap as applied to claims above, and further in view of Gan et al (US 20200342234), hereafter Gan.
Claim 7: the combination of Mil and Stap teaches computer system of claim 1, but is silent on wherein the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer.
But analogous art Gan teaches wherein the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer. ([0049] the initial Convolutional Neural Network (CNN) layers i.e., the ResNet layers are used).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Mil and Stap to include the idea of CNN with layers as taught by Gan so that training is done without knowing any ground truth, by adapting the optimization function for the generative and adversarial losses in the GAN ([0075]).
Claim 9: the combination of Mil and Stap teaches computer system of claim 1, but is silent on wherein the predetermined neural network comprises a generative adversarial network (GAN).
([0008] an audiovisual source separation processing, including providing a Generative Adversarial Network (GAN) system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Mil and Stap to include the idea of using GAN network as taught by Gan so that training is done without knowing any ground truth, by adapting the optimization function for the generative and adversarial losses in the GAN ([0075]).

Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /Examiner, Art Unit 2496.